Citation Nr: 1036275	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-35 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2004 rating decision by which the RO, in pertinent part, 
denied entitlement to service connection for PTSD.

In July 2010, the Veteran testified at a hearing before the 
undersigned via video teleconference.  A transcript of the 
hearing has been associated with the record.


FINDING OF FACT

PTSD is shown to be related to the events and circumstances of 
the Veteran's active duty service.


CONCLUSION OF LAW

PTSD was incurred in or a result of active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009), 3.304 (effective July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
case, the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the stressor claimed by 
the veteran is related to the veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or psychologist or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that the veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortal fire; grenade; small arms fire, included suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psychophysiological state of fear, helplessness, 
or horror.  38 C.F.R. § 3.304(f) (effective July 13, 2010).

Factual Background 

Service records verify that the Veteran served in Vietnam for a 
period of one year from January 1969 to January 1970.  His 
military occupational specialty was that of an administrative 
specialist.  In Vietnam, he served as an administrative 
specialist, stenographer, and clerk typist.

The Veteran is claiming entitlement to service connection for 
PTSD.  The record contains several psychological evaluations 
containing various psychiatric diagnoses to include PTSD.  
Furthermore, the record contains various descriptions of the 
alleged stressors the Veteran experienced in service.  

The record contains no relevant treatment reports dated earlier 
than the mid 1990's, when diagnoses of depression and anxiety 
were rendered.

In October 2003, during a VA treatment session, the Veteran 
reported nightmares and a history of alcohol abuse due to 
depression and nightmares.  The Veteran also discussed avoidance 
behaviors as well as anger and agitation.  The diagnosis was of 
rule out PTSD, depression by history, and a history of alcohol 
abuse in full remission.

On fee-basis psychiatric examination in March 2004, the Veteran 
described symptoms such as hypervigilance, distressing dreams, 
and avoidance of situations that would remind him of Vietnam.  He 
recounted several stressors to include frequent rocket and mortar 
attacks and witnessing napalm being dropped in the distance.  The 
Veteran spoke of his history of alcohol abuse.  The examiner 
diagnosed alcohol abuse in remission and depression not otherwise 
specified but indicated that the Veteran did not meet the 
criteria for a diagnosis of PTSD.  

A June 2004 PTSD evaluation summary completed by a VA 
psychologist reflects that the Veteran reported exposure to 
sounds of warfare to include rockets and flares.  He was present 
when rockets were "hammering" and emphasized that the he found 
the sounds of enemy warfare were very scary.  The Veteran 
recalled feelings of helplessness as well as ruminations about 
the inevitability of death.  He also stated that he had to defend 
the perimeter in the line of fire.  The examiner diagnosed PTSD 
based on the fact that the Veteran experienced, witnessed, or was 
confronted with events that involved actual or threatened death 
or serious injury or a threat to the physical integrity of him or 
others.  The examiner also indicated that the Veteran's response 
involved intense fear, helplessness, or horror.  Indeed, the 
examiner noted that the Veteran experienced significant fear when 
rockets exploded near him.  The examiner emphasized PTSD-related 
symptoms such as intrusive thoughts, distressing dreams, and 
avoidance of combat-related movies and conversations.  

In October 2005, the Veteran was afforded another VA PTSD 
examination.  The Veteran stated that all symptoms of depression 
lifted due to his use of psychotropic medication and that no 
symptoms of depression were present.  Regarding PTSD, the Veteran 
stated that when he heard loud sounds, he tended to look around.  
He also claimed to get tearful on Veterans Day and Memorial Day.  
The Veteran spoke of  nightmares but these were not of his 
experiences in Vietnam.  Rather, they were of him and his wife 
being pursued.  The Veteran also reported a queasy stomach when 
hearing or reading about war news.  He denied any other symptom 
related to PTSD.  The sole stressor described by the Veteran was 
thinking that he heard a bullet fly over his head and turning to 
one of his comrades asking, "Was that what I think it was?"  
This incident did not make him feel hopeless, terrified, or 
helpless.  The examiner diagnosed alcohol abuse in complete 
remission and depressive disorder not otherwise specified.  The 
examiner did not render a diagnosis of PTSD because there the 
criteria for a diagnosis of PTSD were not met.  

On VA PTSD examination in July 2009, the Veteran spoke of such 
manifestations as intrusive thoughts, avoidance, and occasional 
nightmares.  His stated PTSD-inducing stressor was a rocket 
attack on Long Binh in February 1969 that induced intense fear.  
The Veteran denied helplessness, horror, or other reaction.  The 
examiner diagnosed depressive disorder not otherwise specified 
and alcohol dependence in sustained remission.  The examiner 
asserted that PTSD was not present.  The examiner explained that 
the symptoms described by the Veteran were intermittent and did 
not reach the level of severity or scope required for a diagnosis 
of PTSD.  

In June 2010, a psychiatrist in private practice rendered a 
diagnosis of PTSD due to the Veteran's stated flashbacks and 
awakenings while thinking that he was under fire.  The 
psychiatrist indicated that the Veteran was also reexperiencing 
incidents of discrimination while in Louisiana for basic 
training.

In a July 2010 statement, a private licensed clinical social 
worker indicated that the Veteran suffered from PTSD due to his 
experiences in Vietnam.

At his July 2010 hearing, the Veteran the Veteran discussed 
stressors such as witnessing bombs exploding and indicated that 
he suffered from intrusive thoughts, nightmares, and other 
symptoms of PTSD.

Discussion

Under the current regulations pertaining to service connection 
for PTSD, the June and July statements of the private 
psychiatrist and private licensed clinical social worker are of 
little value, because they are not the product of a VA 
psychiatrist or psychologist or a psychiatrist or psychologist 
with whom VA has contracted.  38 C.F.R. § 3.304(f) (effective 
July 13, 2010).  The Veteran's own assertions regarding the 
presence or origins of his claimed PTSD do not serve to bolster 
his claim because he is not shown to be competent to render 
medical diagnoses or opinions upon which the Board may rely.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).

The remaining evidence regarding the claim of service connection 
for PTSD consists of examination reports based on examinations by 
VA mental health practitioners or mental health providers with 
whom VA has contracted.  Thus, these opinions, if favorable, can 
serve to bolster the Veteran's claim.  38 C.F.R. § 3.304(f) 
(effective July 13, 2010).

Pursuant to examinations in March 2004, November 2005, and July 
2009 three differed examiners failed to diagnose PTSD.  The 
reports associated with these examinations are thorough and 
appear to be based on comprehensive interviews of the Veteran.  
In October 2003, a VA examiner diagnosed rule out PTSD.  The only 
conclusive diagnosis of PTSD is found in the June 2004 VA PTSD 
examination report.  The report is thorough and based on a 
comprehensive interview of the Veteran.

The Board finds no particular flaws in any of the examination 
reports.  There is no reason for the Board to suspect the 
credentials or competency of any of the examining VA mental 
health professionals.  As such, there is no apparent reason for 
the Board to discredit any of the diagnoses or rationales 
contained in the relevant examination reports.  The Board, 
therefore, concludes that all findings contained in the reports 
must be accorded equal weight.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilpin, supra.  In essence, there are two competing 
diagnoses, one that includes PTSD, and one that does not.  
According the Veteran the benefit of the doubt, the Board 
concludes that he suffers from PTSD.  

Because the Board has found that the Veteran suffers from PTSD, 
if the stressor or stressors upon which the diagnosis is based 
is/are consistent with the nature of the Veteran's service, 
service connection for PTSD will be granted.  38 C.F.R. 
§ 3.304(f) (effective July 13, 2010).  The June 2004 VA examiner 
based his diagnosis on the Veteran's reaction to experiencing the 
sounds of warfare to include rockets and flares.  The Veteran's 
official duties were clerical.  These duties certainly would not 
prevent him from hearing the frightening sounds of warfare while 
serving in war-torn Vietnam.  As such, the Board concludes that 
the stressor upon which the diagnosis of PTSD is based is 
consistent with the nature of the Veteran's service and is 
sufficiently verified for the purpose of granting service 
connection for PTSD under the currently applicable regulations.  
Id.  Consequently, service connection for PTSD is granted.  Id.; 
see also 38 C.F.R. § 3.303.


ORDER

Service connection for PTSD is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


